Title: From James Madison to William Pinkney, 21 April 1809
From: Madison, James
To: Pinkney, William


privateDear SirWashington Apl. 21. 1809.
I have duly recd. your favors of Jany. 16. & 23d. with the inclosures. The letters from the Dept. of State will furnish you with the result of the discussions to which the dispatches for Mr. Erskine brought by Mr. Oakley, have led. It is to be hoped that the conciliatory policy of which this successful advance on the part of G. B. is a specimen, will equally appear in the choice and the instructions of the proposed Envoy. As our views and expectations are known to G. B. & indeed to the whole world, it may be presumed that in deciding on this Mission, and referring to all the points in the relations between the two Countries, those particular ones which have been hitherto insuperable are in her contemplation & will be provided for in the powers to the new Minister. It remains now to be seen what course will be taken by France; whether it will be prescribed by her interest & duty, or by her pride & her anger. It will have been fortunate if the proposal by the Mentor, corresponding with the instructions to you by the Pacific, should have previously effected a repeal of her decrees. Permit me to suggest, that it may not be amiss for you to transmit to Genl. Armstrong, if it can be done, the revocation of the B. orders the moment it shall be notified.
Being about getting a number of pamphlets bound up, according to an assortment, I will thank you for a copy of War in Disguise, (the latest Edition, which extends to the fifth at least) with any other pamphlets which may have appeared on the same subject. Accept my respects and best wishes
James Madison
